Exhibit 10.2
 
ACCOUNTS PAYABLE PAYMENT PLAN


THIS ACCOUNTS PAYABLE PAYMENT PLAN ("Agreement") dated as of July 23, 2012, is
made and entered into by and between Donald W. Rowley, (“Employee") and
DECISIONPOINT SYSTEMS, INC., a Delaware corporation ("Company").


I.           ACKNOWLEDGMENTS


Employee and Company acknowledge the following facts as the basis for entering
into this Accounts Payable Payment Plan:


A.           The Company owes accounts payable including accrued interest as of
July 31, 2012 due to the Employee with an outstanding balance of EIGHT HUNDRED
NINETY THOUSAND SIX HUNDRED THIRTY THREE DOLLARS ($890,633).
 
B.           The parties recognize that a plan of payment of the amount
outstanding is in both parties best interests to avoid disputes.
 
C.           By the terms of this Agreement, Employee and Company intend that
all claims they have or may have against each other related to the accounts
payable balance shall be forever discharged and released upon payment in full of
the accounts payable balance plus any accrued interest.
 
D.           Based upon the foregoing, Employee and Company agree as set forth
below.


II.           CONSIDERATION


A.           The Company agrees to pay interest monthly, in arrears (starting on
August 1, 2012) to the Employee with interest computed daily on the outstanding
balance hereunder, at an annual interest rate of twenty-five percent
(25%).  While the Company may make earlier payments, on the outstanding balance
of EIGHT HUNDRED NINETY THOUSAND SIX HUNDRED THIRTY THREE DOLLARS ($890,633),
after recognizing that the accrued interest through July 31, 2012 has been paid
as of the date of this Agreement; commencing May 1, 2013, the Company will make
payments of THIRTY-SIX THOUSAND DOLLARS ($36,000.00) per month, due on the 1st
of each month, to Employee to be applied first to the interest due and then
towards the outstanding accounts payable balance.


B.           In the event that any monthly payment is not paid by the fifteenth
(15th) of each month (“Grace Period”), then upon the first occurrence of a late
payment the interest rate on the outstanding accounts payable balance will
change to thirty-five percent (35%).  After four (4) consecutive monthly
payments, which are paid by the Grace Period after first late payment, then the
interest rate will change to twenty-five percent (25%).  Upon the second
occurrence of a payment past the Grace Period then the interest rate will change
to thirty-five percent (35%) and remain at that rate until the accounts payable
balance is paid in full.


C.           All payments under this Agreement will be paid to Employee by wire
transfer or ACH to the account provided by Employee.  Employee will provide
timely notification of any change to the wire transfer or ACH instructions.
 
 
1

--------------------------------------------------------------------------------

 


III.           PROVISIONS


A.           The provisions of this Agreement are severable, and if any part of
it is found to be unenforceable, the other para­graphs shall remain fully valid
and enforceable.  This Agreement shall survive termination of any arrangements
contained herein.


B.           Employee hereby warrants that prior to the execution of this
Accounts Payable Payment Plan he was given the opportunity to consult with an
attorney of his own choosing and to review the contents and the legal effect of
this Agreement with an attorney and is executing this Agreement voluntarily,
with full and complete knowledge of the legal and binding effect of this
Agreement.


C.           This Agreement shall be governed by and construed in accordance
with the laws of the State of California without giving effect to the rules
governing the conflicts of law.


D.           It is further agreed for the above consideration that Employee and
Company will bear their own costs, expenses and attorneys' fees in connection
with this Agreement and all the events and circumstances, which form the basis
for execution of this Agreement.  Employee’s costs, expenses and attorney’s fees
in connection with collecting Employee’s accounts payable will be the
responsibility of the Company and paid by the Company, in the event the Company
breaches any payment obligations hereunder.




 

Executed at   Irvine,  CA.,      (City)     (State)   this 23rd day of July,
2012.      

 
/s/ Donald W. Rowley
(Donald W. Rowley)


 

Executed at   Irvine,  CA.,      (City)     (State)   this 23rd day of July,
2012.      

 

/s/ Nicholas Toms
Nicholas Toms
 
(For Company)
 
Chief Executive Officer
(Title)

 
2